DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/08/2021 has been entered. Claim(s) 6 and 11-12 is/are currently amended. Claim(s) 1-5 and 7-10 has/have been canceled. Claim(s) 6 and 11-12 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Interpretation
As discussed in the prior Office action (mailed 07/09/2021), this application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph). See the prior Office action for the claim interpretation of these limitations. 

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: amendments clarifying the relationship between the two conductive bodies and the first and second conductive yarns of i.e., a first conductive body is the first conductive yarn and a second conductive body is the second conductive yarn), such that amendments should be made to clarify the sensor fiber does not necessarily include two conductive bodies in addition to the first and second conductive yarns. Additionally, plural indentations to further segregate subcombinations or related steps (see MPEP 608.01(m)) should be used for clarity/legibility of the claim elements. For example: 
A detection system, comprising:
a fiber sheet; and
a detection device,
wherein the fiber sheet comprises:
a fiber sheet main body formed of an insulating material; and 
a sensor fiber including at least two conductive bodies that are combined such that they do not come in contact with each other and an insulating section, wherein the at least two conductive bodies includes a first conductive yarn having conductivity ,
wherein the sensor fiber comprises […]
wherein the detection device comprises:
an alternating current signal output unit […];
a frequency characteristics acquisition unit […]; etc.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 and 11-12 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, claim 11 and claim 12, the limitation "wherein the detection signal output unit obtains determines whether the frequency characteristics which is acquired by the frequency characteristics acquisition unit when the alternating current signal output unit input a plurality of alternating current signal having different frequencies between the conductive bodies shows a predetermined difference according to a difference in frequency of the alternating current signal from the alternating current signal output unit by obtaining a Cole-Cole trajectory that approximates…" of claim 6 and the comparable limitations of claims 11 and 12 lack sufficient support in the application as filed. 
Applicant appears to disclose two different means/methods for distinguishing between blood and other liquids. Applicant discloses that either of these methods may be used "instead of" i.e., the limitation "a detection signal output unit configured to output a detection signal when both of the following conditions are met, that is…"). The second disclosed method for distinguishing between blood and other liquids is by using a Cole-Cole trajectory. The Cole-Cole trajectory method identifies the presence of blood by comparing a capacitance value derived from the Cole-Cole trajectory to a predetermined threshold (a blood-detecting threshold) (¶ [0108]). Accordingly, the specification as originally filed does not sufficiently disclose a detection signal output unit that determines whether the frequency characteristics show a predetermined difference according to a difference in frequency of the alternating current signal from the alternating current signal output unit by obtaining a Cole-Cole trajectory (or the comparable limitations of claims 11 and 12). Rather, Applicant discloses these are two independent methods for identifying the presence of blood as discussed above.
Additionally, while the application as filed provides sufficient support for outputting a specific detection signal (i.e., a blood leakage alarm) when the above conditions are true, the present claims are not limited to a specific detection signal. Applicant discloses multiple detection signals that may be output (blood leakage alarm, liquid detection preliminary alarm, etc.), but only 

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 11-12 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 and 11-12, the limitation "wherein the detection signal output unit obtains determines whether the frequency characteristics which is acquired by the frequency characteristics acquisition unit when the alternating current signal output unit input a plurality of alternating current signal having different frequencies between the conductive bodies shows a predetermined difference according to a difference in frequency of the alternating current signal from the alternating current signal output unit by obtaining a Cole-Cole trajectory that approximates…" of claim 6 and the comparable limitations of claims 11 and 12 are indefinite. As noted above, Applicant discloses two separate methods for distinguishing between blood and the i.e., predetermined difference or variation) and another that uses a Cole-Cole trajectory and compares an equivalent circuit model parameter, such as capacitance, to a threshold. In view of this disclosure it is unclear how determining "whether the frequency characteristics which is acquired by the frequency characteristics acquisition unit when the alternating current signal output unit input a plurality of alternating current signal having different frequencies between the conductive bodies shows a predetermined difference according to a difference in frequency of the alternating current signal from the alternating current signal output unit" is achieved "by obtaining a Cole-Cole trajectory…." Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP 2173.06.	
Regarding claim 12, the limitations "wherein the detection signal output unit determines […]" and "wherein the detection signal output unit is configured to output a detection signal when […]" are indefinite. Claim 12 is directed to a method. It is not clear how the above-noted functions of the detection signal output unit limit the scope of the claimed method. If it Applicant's intention that the functions performed or configured to be performed by the detection signal output unit are steps of the claimed method, the claim should be amended to more clearly reflect this intention, e.g., by reciting active steps, or by clearly further limiting previously-recited active steps, for example, within the scope of: 
A liquid type estimation method, comprising: 
inputting, by an alternating current signal output unit, at least three alternating current signals having different frequencies between a plurality of conductive bodies formed on a fiber sheet; 

obtaining, by a detection signal output unit, a Cole-Cole trajectory that approximates impedance measurement values obtained by the frequency characteristics acquisition unit at a portion of an arc;
obtaining, by the detection signal output unit, a value of a circuit parameter in a predetermined equivalent circuit model simulating an impedance of a liquid having a membrane on the basis of the Cole-Cole trajectory; 
estimating, by the detection signal output unit, a type of the liquid on the basis of the obtained value of the circuit parameter […];
outputting, by the detection signal output unit, a detection signal when both of the following conditions are met […]. 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground(s) of rejection are directed to different issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Meredith Weare/Primary Examiner, Art Unit 3791